            Case 2:20-cr-00111-RBS Document 7-1 Filed 03/06/20 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT

                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA                     :

                     v.                       :     CRIMINAL NO. 20-CR-111

 SANDOZ INC.                                  :

                           ORDER TOLLING SPEEDY TRIAL ACT

        The joint motion of the United States and defendant Sandoz Inc. (“Sandoz”) for a

continuance pursuant to 18 U.S.C. § 3161(h)(2) is hereby granted. Pursuant to Title 18, United

States Code, Section 3161(h)(2), and in light of the Deferred Prosecution Agreement (“DPA”)

between defendant Sandoz and the United States, the prosecution and trial of the Information in

this matter is hereby deferred until whichever of the following events occurs first:

       1.       The United States makes a final determination that Sandoz has breached the DPA,

as defined in the DPA, and the United States elects, consistent with the DPA, to prosecute

Sandoz on the Information, in which event the United States will request that this case be

returned to the Court’s calendar; or

       2.       In the sole discretion of the United States, the United States concludes that

Sandoz is in full compliance with all of its obligations under the DPA, and the United States,

within 30 days after the expiration of the deferral period (i.e., three years from the filing date of

the Information), files a motion with the Court seeking dismissal with prejudice of the

Information against Sandoz.

       The period of time outlined above shall be excluded in computing the time within which

an indictment must be filed or the time within which the trial of any such offense must
        Case 2:20-cr-00111-RBS Document 7-1 Filed 03/06/20 Page 2 of 2




commence, pursuant to 18 U.S.C. § 3161(h)(2).

       It is so ordered, this __________ day of ____________, 2020 at Philadelphia, Pennsylvania




                                            HON. R. BARCLAY SURRICK
                                            UNITED STATES DISTRICT JUDGE




                                                2
